Title: To Thomas Jefferson from Craven Peyton, 14 February 1804
From: Peyton, Craven
To: Jefferson, Thomas


               
                  Dear Sir,
                  Stump Island 14th. Feby. 1804
               
               since the receipt of yours of 16. Jany. I made propositions to John Henderson saying I woud. give him for all his proparty what two good impartial men shoud. value it at, that is in & about Milton, the proportion in dispute for two attorneys to give there opinion to the value in writing respecting the Justness of his claim & for the proparty to be valud. accordingly. I was induced to do this thinking it was for the best as Mr. Higingbothom informed me Millar was to give Henderson a considerable sum for his mill seat provided he coud. dissolve my Bill. his motion was made at last Court. the Court was divided of course my bill was not dissolved. he means to come on at the next court shoud. he then not succeed he will give me an answar to my propositions, which are now submitted to you for your instructions to me respecting them, as the oald Mill is now intirely still I am induced to make you some propositions respecting her, which are I will again try to purchase the shears which are in the hands of the legatees which are of age together with the Widows thirds. I will pay half the purchase Money & be at half of every expence, give my own services gratis, provided you woud. permit me to have one half of the profits which I think woud. be great although the shears coud. not be had for less than about Six times the sum you thought them worth Or I will with equal pleasure make the purchase intirely for you, though I think nothing of this coud. be done untill every description of claim which J. Henderson has coud. be settled his holding several shears in the Mill which he woud. have valued provided the above propositions are carried into affect with him, will you be so good as to enclose a draft on Gibson and Jefferson payable the 10th apl. it being in part for Corn for Fifty Pounds.
               with much Respt. Y. mst. Obt
               
                  C Peyton 
               
            